Citation Nr: 1423516	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-41 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a urethral stricture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran originally claimed this disability as a kidney condition in a filing received by VA in November 1980.  The RO denied the claim the same month.  The Veteran did not perfect an appeal and the decision became final.  The Veteran filed to reopen the claim in July 2006.  The claim was reopened in a rating decision in September 2007.  The RO issued another rating decision in December 2008, from which this appeal stems.   

The Veteran requested and was afforded a Travel Board hearing.  This hearing was held in November 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  


FINDING OF FACT

The Veteran was hospitalized for three days after a motor vehicle accident while in service.  It is as likely as not that his urethral stricture was caused by this hospitalization.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his urethral stricture was a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for a urethral stricture, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran claims entitlement to service connection for a urethral stricture.  

Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and therefore the criteria for entitlement to service connection have been met.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records reflect the fact that while on the way to his first duty station, he was in a truck accident which required three days of hospitalization.  Therefore, the Veteran is conceded to have an in-service injury.  

The Veteran has a history of private treatment for his urethral stricture.  His disability was noted at least as early as 1980.  He continues treatment for this disability and therefore, he has a current disability.  

Dr. T.S.K., the Veteran's urologist, opined in an October 2006 letter that the urethral stricture was as likely as not due to military service.  His rationale was that the Veteran was hospitalized with such a catheter in service and a common complication of an indwelling Foley catheter is a urethral stricture.  

Dr. S.J., a D.O., stated in a January 2008 letter that "it is common practice to insert [F]oley catheters when a patient presents with spinal injury and loss of consciousness."  He also stated that the Veteran reported unconsciousness and spinal injury in relation to the in-service truck accident.  On removal of the catheter, the Veteran reported he had pain and was told he probably had a torn urethra.  Dr. J. stated that as a result, the Veteran now suffers from a urethral stricture.  

Dr. D.M.K., an orthopedic surgeon specializing in trauma, stated in a February 2008 letter that his procedure for evaluating an unconscious patient from a motor vehicle accident would include insertion of a Foley catheter.  The catheter would be maintained for a variable amount of time, depending on the condition of the patient.  

Dr. E.J.S., a D.O. certified in emergency medicine, stated in a undated letter received by VA August 2008 that his review of the record led him to believe that the Veteran suffered a crushing injury to the pelvic area in his 1970 accident.  He had irritation of the intimal lining of the urethra as evidenced by bleeding and pain upon removal of the catheter.  The examiner stated that the Veteran had no history of urethral infections.  He opined that most likely cause of the urethral stricture was the direct trauma from the Veteran's in-service crushing injury or from the consequent Foley catheter.  

Dr. E.D.B., a family practitioner formerly of the US Army Medical Corp, opined in a February 2008 letter that the Veteran sustained in-service severe trauma to his urethra and had a urethral stricture since then.  He noted that standard emergency room procedure would include catheter insertion for someone who had undergone a traumatic event like a truck accident.  The examiner further noted the Veteran's report of pain and bleeding upon removal of the catheter.  

The Veteran has consistently claimed that he was hospitalized following his in-service truck accident and that he has had urination issues since his initial claim in 1980.  The Veteran is competent to make these statements as they are something the Veteran personally experienced.  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds the Veteran's statements credible because of their consistency and corroboration by available medical and service treatment records.  

At his November 2012 travel board hearing, the Veteran reiterated his statements detailed above.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

While there is evidence that tends to show that the Veteran's urethral stricture is not related to service, such as a lack of medical records showing the insertion of a Foley catheter, there is also private medical evidence that suggests the catheter was in fact inserted and several opinions that his currently urethral stricture is a result of his in-service injury.  In light of the foregoing, the Board finds that the evidence in this case is in equipoise.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that a urethral stricture was incurred in service.  Id.  

Accordingly, service connection for a urethral stricture is granted.  


ORDER

Entitlement to service connection for a urethral stricture is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


